The opinion of the court was delivered by
Garrison, J.
The affidavit, by virtue of which the justice of the peace assumed jurisdiction in this case, was as' follows:
•State of New Jersey, County of Atlantic, ss.
William Staiger, being duly sworn according to law, upon his oath says, that Andrew W. Tompkins is now in the possession of a certain house and lot owned by deponent, situate •on the north side of Atlantic avenue, between Maryland and Delaware avenues, in Atlantic City, New Jersey, upon an agreement made between Alice H. Tompkins, the former •owner, and the said Andrew W. Tompkins, made in October, 1888, whereby the said Alice H. Tompkins let the said premises unto the said Andrew W. Tompkins until the 1st day of March, 1889, which agreement was afterwards, and by the ■consent of this deponent, extended to April 1st, 1889, and *351that the said Andrew W. Tompkins entered into the posses.sion of the said house and lot by virtue of said agreement, •which said term has expired ; and the said Andrew W. Tompkins holds over and continues in possession of the said premises, without permission of this deponent; and deponent says ;that he caused a notice to be made in writing and served on Andrew W. Tompkins, on April 2d, 1889, demanding him to deliver to deponent the posses.-iou thereof, and that he refused to comply with said demand.
William Staigkek.
Sworn and subscribed before me April 5th, 1889.
Allen B. Endicott, M. C.
The facts here set forth do not show that the relation of landlord and tenant existed at any time between the affiant and the said Tompkins. Giving to all of the statements made their tidiest effect, the allegation is, that Tompkins originally was the tenant of Alice H. Tompkins, which relationship was continued by affiant’s consent and still continues, but without .his permission.
The justice was without jurisdiction.